EXHIBIT 10.25

Amendment No. 5

To the

Master Procurement Agreement

Between

Arbinet-thexchange, Inc.

And

Tekelec

Made as of this 3lst day of March 2005, between Arbinet-thexchange, Inc., a
Delaware corporation having an office at 120 Albany St. Tower II, 4th Floor, New
Brunswick, NJ 08901 (“Customer”) and Tekelec, a California corporation, on
behalf of itself and its majority owned subsidiary, Santera Systems Inc. having
an office at 3605 East Plano Parkway, Plano, Texas 75074 (“Tekelec”).

WHEREAS, Customer and Santera Systems Inc. (“Santera”) entered into a Master
Procurement Agreement dated February 20, 2003 (the “Agreement”); and

WHEREAS, Customer, Tekelec and Santera have previously executed Amendment Nos.
1, 2, 3 and 4; and

WHEREAS, Santera is now a majority owned subsidiary of Tekelec, and Tekelec
agreed to assume the responsibilities of Santera under the Agreement, pursuant
to Amendment No. 2 to the Agreement dated December 31, 2003; and

WHEREAS, Customer and Tekelec now wish to amend the terms of the Agreement as
hereinafter set forth (“Amendment No. 5”); and

WHEREAS, terms defined in the Agreement shall have the same meaning and affect
when used in this Amendment No. 5.

NOW THEREFORE, Customer and Tekelec agree as follows:

 

  1. Exhibit B, Products, is amended by adding the following:

Tekelec’s Custom Extended Warranty Service (“CEWS”) is available for Customer’s
two (2) T9000 Systems located in New York, New York and the one (1) T9000 system
located in London, England during the period and at the pricing set forth below:

Period of CEWS Begins: April 1, 2005.

PRICE:

 

Location

   2005 (4/1/05 –12/31/05)    2006    2007

NYC (S)

   $ 112,500    $ 150,000    $ 150,000

NYC (T)

   $ 0    $ 150,000    $ 150,000

London

   $ 112,500    $ 150,000    $ 150,000

Annual Price

   $ 225,000    $ 450,000    $ 450,000

Total CEWS Purchase Order Price

   $ 1,125,000

Confidential Information

 

1



--------------------------------------------------------------------------------

CEWS includes:

 

  •   Product repair and return. Tekelec will replace (or repair) defective
Products that have failed during normal use. Products will be replaced on a like
for like basis and shipped within 7 calendar days upon return of the failed
Product. In emergency situations, Products can be shipped within 24 hours upon
notification.

 

  •   Switching Components. In an emergency situation, and subject to mutual
agreement between Tekelec’ Technical Service Center (“TSC”) and Customer,
Tekelec will replace any failed or functionally degraded switch component in
advance of receiving such failed or functionally degraded switch component from
Customer. Customer will ship such failed or degraded component to Tekelec within
72 hours after installation of the replacement. If Teklelec does not receive the
failed/degraded switch component from Customer within 30 days, Customer agrees
to pay Tekelec for the replacement switch component at the then-current switch
component Price.

 

  •   MSC Replacement. In the event of a failure of a non-recoverable
Multi-Service Controller (“MSC”) as mutually agreed between the TSC and
Customer, Tekelec will deliver to Customer (in the United States or United
Kingdom) an equivalently configured and tested replacement MSC within 24 hours
and provide any requisite resources required for a successful installation of
such replacement.

 

  •   Technical Support Bulletin. Tekelec will prepare and provide Customer with
a Technical Support Bulletin (“TSB”) upon the discovery of a new Product or
Software problem that could cause the performance of Customer switches to
materially degrade.

 

  •   Method of Support. Tekelec will provide to Customer a Method of Procedure
(“MOP”) for all Product upgrades and/or changes. The MOP should also include a
procedure for removal of the original Product.

 

  •   Priority access to the Technical Service Center 24 hours per day, 7 days
per week, 365 days per year. Technical support is available by calling:

888-FOR-TKLC or 888-367-8552

 

  •   On-site support. Critical System issues that cannot be resolved by remote
means (as determined by Tekelec) will be resolved via on-site support.
Additional on-site support requested, but not required, may be purchased
separately.

 

  •   Software Upgrades. Each generic Software release made available during the
CEWS coverage period will be provided to Customer and includes:

 

  •   Software release notes, which include the list of bug fixes both general
and those that are specific to Customer’s applications.

 

  •   Patch release notes, which include (i) the list of bug fixes both general
and those that are specific to Customer’s applications, (ii) a determination if
the problem was reproducible via Tekelec’s testing efforts, (iii) the details of
Tekelec’s testing results and methods relating to Customer bug fixes, (iv) the
associated de-installation procedure.

 

  •   The MOP for software upgrades. The MOP should also include the associated
de-installation procedure.

 

  •   Written Post Mortem report will be provided to Customer by Tekelec within
72 hours of any critical CSR as defined by TL9000 or at the request from
Customer.

Confidential Information

 

2



--------------------------------------------------------------------------------

  •   Base Software release package (patches, bug fixes, System upgrades and new
base capabilities).

 

  •   Enhancements for previously licensed features and application packages.

 

  •   New features and new application packages are sold separately, unless
Tekelec has agreed in writing to provide such features/applications at no
additional charge.

CEWS Invoicing: CEWS will be billed to Customer on an annual basis, 30 days in
advance of CEWS being provided, except that CEWS for the 2005 period will be
invoiced on “The Period CEWS Begins” as described on page 1 of this Amendment
No. 5.

 

  2. All other terms of the Agreement remain unchanged.

IN WITNESS WHEREOF, Customer and Tekelec have caused this Amendment No. 5 to be
signed by their duly authorized representatives as of the date first set forth
above.

 

Arbinet-thexchange, Inc.

    Tekelec

/s/ Peter P. Sach

   

/s/ T. Hosek

Signature     Signature

Peter P. Sach

   

T. Hosek

Typed or Printed Name     Typed or Printed Name

CIO & SVP Operations

   

Pres / GM Switching

Title     Title

Confidential Information

 

3